 



Exhibit 10.31
Acknowledgement
As you know, on February 23, 2007, the Board of Directors elected you to the
office of Executive Vice President, Global Risk & Compliance, such that your
full title will be “Executive Vice President, Global Risk & Compliance and
Corporate Secretary.” Since your current Employment Agreement, dated
September 25, 2006, makes reference to your previous title, this Acknowledgement
confirms that any references to your previous title and related duties and
responsibilities are replaced by references to your current title — Executive
Vice President, Global Risk & Compliance and Corporate Secretary — and the
duties and responsibilities associated with such new title. You acknowledge and
agree to waive, in this instance only (and only regarding the above changes),
the Good Reason clause of Section 5(b) (as defined in Appendix A). Such waiver
shall be deemed without prejudice (and without use as precedent) to your
assertion now or in the future of Good Reason with respect to any other changes,
whether similar to or different from the changes acknowledged hereby.
Except as modified by this Acknowledgement, the terms of your Employment
Agreement remain unchanged. Please acknowledge your agreement to these terms by
signing the enclosed copy of this letter.

         
 
      Sincerely,
 
       
 
      /s/ Andrew Goodman
 
       
 
      Andrew Goodman
 
      Executive Vice President,
 
      Worldwide Human Resources

Agreed to and accepted by:

         
/s/ Kenneth V. Handal 5/9/07
 
Kenneth V. Handal
       

 